DUNN, Judge.
This is an appeal from a judgment of the Hopkins Circuit Court in a workers’ compensation case. The Workers’ Compensation Board had previously dismissed appel-lee Linda L. Chappel’s claim for benefits filed on behalf of her deceased husband, Francis Chappel, based upon the conclusion that he had failed to provide appellant employer, Pittsburg & Midway Coal Mining Company, with timely notice of a work-related injury to his leg as required by KRS 342.185. On petition for judicial review, however, the circuit court determined that that statute was inapplicable to this appeal and ordered the reinstatement of appellee’s claim for benefits. Appellant employer now contends that the circuit court erred as a matter of law in reaching that conclusion. We agree and reverse the judgment of the Hopkins Circuit Court.
The facts and circumstances of this case fall within established case law. We are not reciting detailed facts of this appeal as they are of record and well known to counsel and the parties.
KRS 342.185 stipulates that no proceeding for workers’ compensation benefits due to an injury may be maintained unless the claimant provides his employer with notice of the accident giving rise to the claim as soon as is practicable. The Workers’ Compensation Board, based upon the statements of appellee’s husband that he had been experiencing increasing difficulties with his leg for at least ten years, but had failed to notify appellant employer of that fact until March 21, 1983, determined that appellee claimant had failed to comply with the terms of that statute. The circuit court, however, pursuant to KRS 342.-285(3)(c), allowed that KRS 342.185 was not relevant to appellee’s claim as a matter of *486law in that her husband’s disability was not the product of a single traumatic accident, but was the result of the progressive work-related aggravation of a pre-existing condition. As a result, the circuit court reasoned that the injury involved in this appeal was comparable to an occupational disease governed by the less restrictive notice provisions of KRS 342.316(2)(a).
We disagree as a consideration of the terms “injury” and “occupational disease” as defined in our Workers’ Compensation Act indicates that appellee’s deceased husband’s leg condition was an injury subject to the notice requirements of KRS 342.185. KRS 342.620(1) characterizes a compensa-ble injury as “... any work related harmful change in the human organism, arising out of and in the course of employment. ...” An occupational disease, on the other hand, is described as “... a disease arising out of and in the course of the employment” (Emphasis added).
Appellee’s husband’s medical condition which gave rise to this claim clearly does not fall within the scope of the latter definition as he was unquestionably not suffering from a disease. Rather, he had experienced a harmful change in his body due to the prolonged stress to his leg associated with his work as a coal miner. The fact that there was no single, traumatic incident that caused his disability is of no significance to the characterization of the claim as one for a work-related injury as opposed to an occupational disease. See Yocom v. Pierce, Ky., 534 S.W.2d 796 (1976); Woolum v. Woolum, Ky.App., 684 S.W.2d 20 (1984). Accordingly, the Workers’ Compensation Board correctly concluded that appellee’s claim for benefits was the result of a work-related injury subject to the notice provisions of KRS 342.185. The circuit court, therefore, exceeded its authority in disturbing that determination.
• The judgment of the Hopkins Circuit Court is REVERSED.
Further, pursuant to 2(a) of the Order designating the case as a Special Appeal, the application of CR 76.20 and CR 76.32, as well as other appropriate rules of civil procedure for further appellate steps, are reinstated effective the date of this opinion.
All concur.